Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant’s amendment and response filed 9/2/21 is acknowledged and has been entered in part.  The changes to the specification have not been entered because the requisite statement that the changes to the specification include no new matter has not been made by Applicant.

2.  Applicant is reminded of Applicant’s election without traverse of Group I and the species SEQ ID NO: 48 in the reply filed on 4/19/21.

Applicant is reminded that upon consideration of the art, search and examination had been extended to the fully defined peptide sequences recited in instant base claim 1 as well as the recited variants thereof.

Claim 6 is presently being examined.

3.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Applicant is advised that were the changes to the specification filed 9/2/21 to be entered, the “www” preceding the rest of the hyperlinks still results in browser-executable code.  

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 9/2/21.

Applicant has broadly claimed:

A composition for inducing a CTL, wherein the composition comprises a peptide of less than 15 amino acids comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 48, 29, 30, 32, 36, 38, 41, 49, 51, 52, 53, 55, 56 and 58 in combination with an adjuvant effective to enhance an immune response.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The specification does not disclose a representative number of species of peptides longer than the sequences consisting of the recited SEQ ID NO and less than 15 amino acid residues in length that possess the functional property of inducing CTLs, and as a prerequisite to inducing CTLs, that possess the functional property of binding to one of the genus of MHC class I molecules, human or non-human, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification discloses that “CTL inducibility” includes the ability of a peptide to induce CTL activation, CTL proliferation, promote lysis of target cells by a CTL, and to increase IFN-gamma production by a CTL” ([0075]). This CTL inducibility encompasses inducibility in vitro and/or in vivo.

One of skill in the art was aware that CTLs do not recognize nominal antigen (i.e., a peptide or polypeptide by itself), but rather recognize a complex of a cognate MHC class I molecule with a cognate MHC class I-binding peptide.  Thus, a prerequisite for CTL inducibility is binding to a MHC class I molecule.  As stated in the prior office action of record:

The isolated peptide having CTL inducibility that is recited in the instant claims must possess the functional property of binding to an MHC or HLA (human MHC) class I molecule as a prerequisite for possessing the functional property of inducing a CTL (a cytotoxic T cell), as it is the complex of the MHC class I molecule having an antigenic peptide ligand bound in the peptide binding groove/site of the MHC class I molecule that contacts the cognate T cell receptor (TCR) on a CTL and induces the CTL.  The isolated peptide when so bound to an MHC class I binding groove, must possess the further functional properties of inducing CTL activation, CTL proliferation, the ability to promote lysis of target cells by the CTL and to increase IFN-gamma production by the CTL (all of which are encompassed by the definition of “CTL inducibility” enunciated above as disclosed in the specification).

The specification discloses that candidate binding peptide sequences derived from UBE2T protein sequence were predicted based on their predicted binding affinities to HLA-A*0201 by use of an in silico algorithm ([0058], [0227], [0240]).  The specification discloses that some of the predicted candidate peptides, i.e., each of SEQ ID NO: 29, 30, 32, 36, 38, 41, 48, 49, 51, 52, 53, 55, 56, and 58, could bind to HLA-A*0201 and induce a CTL in vitro when pulsed onto ([0058]) dendritic cells (DCs).  The specification discloses that the CTLs had been generated by pulsing HLA-A*0201-expressing, cytokine-induced dendritic cells (DCs) with the synthesized peptides ([0228]).  The specification discloses that a CTL line generated against the peptide consisting of the sequence represented by SEQ ID NO: 48 was able to recognize COS7 cells transfected with both the full length UBE2T and HLA-A*0201 encoding DNA, indicating that the said peptide consisting of the sequence represented by SEQ ID NO: 48 is endogenously processed and expressed ([0246]).  

The specification does not disclose peptides comprising the recited SEQ ID NO that are of a length less than 15 amino acid residues and that have the functional property of CTL inducibility.

As pertains to the size of the genus of such peptides and the structural diversity thereof, the following applies.

SEQ ID NO: 48, 51, 52, 53, 55, 56 and 58 are 10-mer peptides (or decamers, 10 amino acid residues in length), and SEQ ID NO: 29, 30, 32, 36, 38 and 41 are 9-mer peptides (or nonamers, 9 amino acid residues in length) (see Tables 3b and 3a, respectively).  Thus, decamers, the claims allow for up to 4 more amino acid residues (any of the 20 naturally occurring amino acid residues or any of the non-naturally occurring amino acid residues) to flank the N-and/or-C termini of the peptide consisting of the decamer.  For nonamers, the claims allows for up to 5 more amino acid residues (any of the 20 naturally occurring amino acid residues or any of the non-naturally occurring amino acid residues) to flank the N-and/or-C termini of the peptide consisting of the nonamer.

For example, for just one decamer peptide SEQ ID NO: 48 (FLTPIYHPNI), just considering the 20 naturally occurring amino acid residues, and just considering the maximum number of additional flanking amino acid residues (i.e., up to 4) (this would constitute:  

X20X20X20 FLTPIYHPNIX20  = 160,000 variants
X20X20 FLTPIYHPNIX20X20 =  160,000 variants
X20 FLTPIYHPNIX20X20X20 =  160,000 variants 
------------------------------------------------------------
				=  480,000 variants. 

For the seven decamer peptides, this constitutes 7 x 480,000= 3,360,000 variants that are structurally diverse.

Considering just a single nonamer peptide, considering the 20 naturally occurring amino acid residues alone, and just considering the maximum number of additional flanking amino acid residues (i.e., up to 5), this would constitute 3, 200,000 variants.  For the six nonamer peptides, this constitutes 19,200,000 variants that are structurally diverse.  

For nonamers and decamers, this is 22,560,000 variants.

Variants that comprises amino acid sequences less than the maximal 14 amino acid residues (i.e., 10-mers in the case of the nonamer SEQ ID NOs, 11-mers, 12-mers and 13-mers for both nonamer and decamer sequences) add to the size and structural diversity noted above. 

Just considering human MHC molecules, evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 7,000 different HLA class I molecules.   

Although one of skill in the art can envision the sequences of such peptide variants, one of skill in the art cannot envision a priori those sequences that possess the functional property of first, binding to the thousands of different MHC class I molecules as a prerequisite to having CTL inducibility, and for those that do possess the functional property of binding to a MHC class I molecule, of inducing a CTL.

With regard to the issue of a structure/function relationship, the art recognizes that HLA molecules are extremely polymorphic, with the polymorphisms residing primarily in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA heavy chain (as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & sons, LTd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 7,000 different HLA class I molecules (i.e., human MHC class I molecules, and note that the instant claims are not restricted to human CTL inducibility).  The art also recognizes that candidate peptides that are selected by means of in silico algorithms must be tested for binding to a particular MHC class I molecule, even if it, for example, it has attributes such as anchor residues for potential binding in the peptide binding groove of a particular MHC class I molecule or even if it has a core sequence (such as a peptide consisting of one of the recited SEQ ID NO) that by itself binds to a MHC class I molecule. In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at the MHC I section).

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

Thus, the primary amino acid sequence of a peptide does not correlate with the functional property of binding to a MHC class I molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC class I molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.  

The art recognizes that for a peptide to be a T cell epitope (i.e., to have “CTL inducibility”), the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23, of record), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366, of record) at page 366, column 1 lines 1-10, of record)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27, of record).  Also see evidentiary reference Liu et al (of record).  

In addition, as enunciated above, the functional property of CTL inducibility defined in the instant specification encompass CTL inducibility in vitro or in vivo.  In vitro CTL inducibility may involve loading a MHC molecule with the peptide variant, while in vivo CTL inducibility involves a number of factors that are not dependent upon the sequence of a recited peptide having additional amino acid residues flanking the peptide consisting of the amino acid sequence represented by that SEQ ID NO.

The art recognizes that sequences flanking the core sequence influence processing (liberation of the core sequence from the flanking sequences [e.g., Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487, of record), Shastri et al (J. Immunol. 1995, 155: 4339-4346, of record), Bergmann et al (J. Immunol. 1996, 157: 3242-3249, of record), Wang et al (Cell. Immunol. 1992, 143: 284-297, of record), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144, of record), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028, of record), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222, of record).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109, of record) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ [a CTL] or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

These references evidence that the flanking sequences of a peptide “comprising” additional N-and/or-C-flanking sequences such as those of the isolated peptide in instant claim 6, there is not a structure/function relationship for: (1) the identity of the flanking sequences permissive for binding to a MHC class I molecule, or (2) liberation of the core peptide sequence of the correct length to bind to a MHC class I molecule.  Each peptide must be tested to ascertain if it has the requisite functional property.
Thus, in the instant case, one of skill in the art cannot envision these amino acid sequences that comprise one of the recited SEQ ID NO and additional flanking residues up to a total length of 14 amino acid residues a priori.  One of skill in the art must perform a method of discovery to determine them.  

In the case of a peptide comprising one of the recited SEQ ID NO, the art recognizes that the length of a peptide required to span the peptide binding groove in concert with the size and orientation of the amino acid residue sequence comprised in the peptide, and the location, orientation, side chain length and composition of amino acid residues that can potentially bind in the binding pockets of a MHC class I peptide binding groove influence if a peptide can bind to a particular MHC class I molecule. In addition, the TCR contact residues may change or the side chain orientation of TCR contact residues may change in a longer peptide, thus contributing to unpredictability in the art of determining CTL inducibility and underscoring the need to test for CTL inducibility.

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such peptides/composition thereof at the time the invention was made.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
Therefore, it appears that the instant specification does not adequately disclosed the breadth of the isolated peptide having CTL inducibility recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such isolated peptides having CTL inducibility at the time the instant application was filed.    

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on pages 11-12 of Applicant’s amendment and response filed 9/2/21.

Applicant argues that as the specification discloses in vitro stimulation of CTLs by dendritic cells pulsed with (each) one of the peptides consisting of the recited SEQ ID NO that bind to HLA-A*0201, that amended claim 6 is commensurate in scope with the disclosure of peptides in the specification as filed.

However, the scope of the claims encompasses peptides longer than those consisting of the sequence of one of the recited SEQ ID NO that can induce a CTL in vitro or in vivo.  The rejection is maintained for the reasons enunciated therein.  

6.  Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Changes to this rejection are necessitated by Applicant’s amendment filed 9/2/21.

The specification does not disclose how to make and/or and use the instant invention:

A composition for inducing a CTL, wherein the composition comprises a peptide of less than 15 amino acids comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 48, 29, 30, 32, 36, 38, 41, 49, 51, 52, 53, 55, 56 and 58 in combination with an adjuvant effective to enhance an immune response.

The specification has not enabled the breadth of the claimed invention because:  

the claim encompasses peptides longer than the wild-type sequences consisting of the recited SEQ ID NO, wherein the longer peptides must bind to one of the genus of MHC class I molecules and also stimulate a CTL, wherein the genus of such longer peptides is broad and structurally diverse, wherein the genus of MHC class I molecules to which a peptide potentially binds is also broad and structurally diverse, wherein the specification lacks working examples of any peptides longer than those consisting of one of the recited SEQ ID NO that can bind to any MHC class I molecule and induce a CTL, and wherein undue experimentation would be required to determine which peptides are operative embodiments, i.e., that can bind to an MHC class I molecule and induce a CTL in vitro or in vivo.

The specification discloses that candidate binding peptide sequences derived from UBE2T protein sequence were predicted based on their predicted binding affinities to HLA-A*0201 by use of an in silico algorithm ([0058], [0227], [0240]).  The specification discloses that some of the predicted candidate peptides, i.e., each of SEQ ID NO: 29, 30, 32, 36, 38, 41, 48, 49, 51, 52, 53, 55, 56, and 58, could bind to HLA-A*0201 and induce a CTL in vitro when pulsed onto ([0058]) dendritic cells (DCs).  The specification discloses that the CTLs had been generated by pulsing HLA-A*0201-expressing, cytokine-induced dendritic cells (DCs) with the synthesized peptides ([0228]).  The specification discloses that a CTL line generated against the peptide consisting of the sequence represented by SEQ ID NO: 48 was able to recognize COS7 cells transfected with both the full length UBE2T and HLA-A*0201 encoding DNA, indicating that the said peptide consisting of the sequence represented by SEQ ID NO: 48 is endogenously processed and expressed ([0246]).  

The specification discloses that “CTL inducibility” includes the ability of a peptide to induce CTL activation, CTL proliferation, promote lysis of target cells by a CTL, and to increase IFN-gamma production by a CTL” ([0075]). This CTL inducibility encompasses inducibility in vitro and/or in vivo.

The specification does not disclose working examples of peptides comprising the recited SEQ ID NO that are of a length less than 15 amino acid residues and that have the functional property of CTL inducibility, either in vitro or in vivo, and as a prerequisite thereto, bind to HLA-A*0201 or another human or non-human MHC class I molecule. 

As pertains to the size and structural diversity of the genus peptides that are of up to and including 14 amino acid residues in length and comprise a peptide consisting of one of the recited SEQ ID NO,  SEQ ID NO: 48, 51, 52, 53, 55, 56 and 58 are 10-mer peptides (or decamers, 10 amino acid residues in length), and SEQ ID NO: 29, 30, 32, 36, 38 and 41 are 9-mer peptides (or nonamers, 9 amino acid residues in length) (see Tables 3b and 3a, respectively).  Thus, decamers, the claims allow for up to 4 more amino acid residues (any of the 20 naturally occurring amino acid residues or any of the non-naturally occurring amino acid residues) to flank the N-and/or-C termini of the peptide consisting of the decamer.  For nonamers, the claims allows for up to 5 more amino acid residues (any of the 20 naturally occurring amino acid residues or any of the non-naturally occurring amino acid residues) to flank the N-and/or-C termini of the peptide consisting of the nonamer.

For example, for just one decamer peptide SEQ ID NO: 48 (FLTPIYHPNI), just considering the 20 naturally occurring amino acid residues, and just considering the maximum number of additional flanking amino acid residues (i.e., up to 4) (this would constitute:  

X20X20X20 FLTPIYHPNIX20  = 160,000 variants
X20X20 FLTPIYHPNIX20X20 =  160,000 variants
X20 FLTPIYHPNIX20X20X20 =  160,000 variants 
------------------------------------------------------------
				=  480,000 variants. 

For the seven decamer peptides, this constitutes 7 x 480,000= 3,360,000 variants that are structurally diverse.

Considering just a single nonamer peptide, just considering the 20 naturally occurring amino acid residues alone, and just considering the maximum number of additional flanking amino acid residues (i.e., up to 5), this would constitute 3, 200,000 variants.  For the six nonamer peptides, this constitutes 19,200,000 variants that are structurally diverse.  

For nonamers and decamers, this constitutes over 22,560,000 variants.

Variants that comprises amino acid sequences less than the maximal 14 amino acid residues (i.e., 10-mers in the case of the nonamer SEQ ID NOs, 11-mers, 12-mers and 13-mers for both nonamer and decamer sequences) add to the size and structural diversity noted above. 

Just considering human MHC molecules alone, evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 7,000 different HLA class I molecules.  One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain (as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at the MHC I section, of record).

Considering 14-mer variant peptides comprising each of the recited SEQ ID NO with flanking residues limited to the twenty naturally occurring amino acid residues, this would be 22,560,000 peptides x 7,000 human MHC class I molecules = 1.5792 x 1011 variants or 157,920,000,000 variants to test for HLA class I binding and subsequently for CTL inducibility.  When taking into account the non-human MHC class I molecules, this would encompass over 157 billion 14-mer variants to make and test for MHC class I binding and CTL inducibility.  The number is even higher when adding in the variant peptides that are shorter than 14 amino acid residues in length that comprise the sequence of one of the recited SEQ ID NO.

In addition, as enunciated above, the ability to induce a CTL as defined in the instant specification encompass CTL inducibility in vitro or in vivo.  In vitro CTL inducibility may involve loading a MHC molecule with the peptide variant, while in vivo CTL inducibility involves a number of factors that are not dependent upon the sequence of a recited peptide having additional amino acid residues flanking the peptide consisting of the amino acid sequence represented by that SEQ ID NO.  

With regard to loading a peptide comprising one of the recited SEQ ID NO onto a MHC class I molecule exogenously in vitro, each peptide would need to be tested for the ability to bind to a MHC class I molecule, as the art recognizes that the peptide length in combination with the amino acid sequence therein can influence binding.  In the case of a peptide comprising one of the recited SEQ ID NO, the art recognizes that the length of a peptide required to span the peptide binding groove in concert with the size and orientation of the amino acid residue sequence comprised in the peptide, and the location, orientation, side chain length and composition of amino acid residues that can potentially bind in the binding pockets of a MHC class I peptide binding groove influence if a peptide can bind to a particular MHC class I molecule.  In addition, the TCR contact residues may change or the side chain orientation of TCR contact residues may change in a longer peptide, thus contributing to unpredictability in the art of determining CTL inducibility and underscoring the need to test for CTL inducibility.

The art recognizes that for a peptide to be a T cell epitope (i.e., to have “CTL inducibility”), the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23, of record), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366) at page 366, column 1 lines 1-10, of record.)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27, of record).  Also see evidentiary reference Liu et al (of record).

With regard to CTL inducibility in vivo, the art recognizes that flanking sequences influence liberation of the core MHC class I binding sequence from the flanking sequences and that factors that have nothing to do with the primary sequence of a peptide influence the ability of a peptide when bound to a MHC class I molecule to induce a cognate CTL. 

The art recognizes that sequences flanking the core sequence influence processing (liberation of the core sequence from the flanking sequences [e.g., Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487, of record), Shastri et al (J. Immunol. 1995, 155: 4339-4346, of record), Bergmann et al (J. Immunol. 1996, 157: 3242-3249, of record), Wang et al (Cell. Immunol. 1992, 143: 284-297, of record), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144, of record), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028, of record), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222, of record).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ [a CTL] or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on page 12 of Applicant’s amendment and response filed 9/2/21.

Applicant argues that as the instant specification discloses that in vitro stimulation of T cells by dendritic cells pulsed with a peptide consisting of one of the SEQ ID NO could bind to HLA-A*0201 and induce a CTL in vitro, the specification provides sufficient guidance for one skilled in the art to practice the claimed invention without undue experimentation.  

However, considering the scope of the variant peptides as well as the number of MHC class I molecules and cognate MHC/peptide CTLs to be induced in vitro or in vivo that are encompassed by the instant claims, one of skill in the art could not practice the claimed invention without undue experimentation for the reasons enunciated in the instant rejection.

7.  Applicant’s amendment filed 9/2/21 has overcome the prior rejection of record of claims 1-4 and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.   Applicant’s amendment filed 9/2/21 has overcome the prior rejection of record of claims 1, 3 and 6-8 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knutson et al (Clin. Canc. Res. 2002, 8: 1014-1018).  

Applicant has canceled claims 1, 3, 7 and 8 and has amended claim 6 to delete recitation of the substituent variant peptides having substituted, deleted, inserted and/or added amino acid residues that was recited in now canceled base claim 1.  The art reference does not teach the presently recited composition.

9.  The peptides consisting of the sequence of one of SEQ ID NO: 48, 29, 30, 32, 26, 28, 41, 49, 51, 52, 53, 55, 56 or 58 are free of the prior art.  

10.  No claim is allowed.

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644